Judgment unanimously reversed on the law and case remitted to Oneida County Court for rearraignment and repleading. Memorandum: Defendant appeals from a judgment convicting him, on his plea of guilty, of the crime of second degree robbery. The trial court failed to comply with the provisions of section 335-e of the Code of Criminal Procedure, which requires that where a defendant pleads guilty of an offense for which additional punishment may be imposed by reason of previous felony convictions the defendant must be informed that he may be subject to additional punishment if he has been previously convicted thereof. Robbery in the second degree is a class C felony (Penal Law, § 160.10) punishable by a maximum term of not to exceed 15 years (Penal Law, § 70.00, subd. 2, par. [c]). A person who has been previously convicted of two or more felonies may be found by the court to be a persistent felony offender and sentenced to a maximum term authorized for a class A felony which is life imprisonment (Penal Law, §§ 70.10, 70.00, subd. 2, par. [a]). The offense of which defendant was convicted is one for which additional punishment is authorized by reason of previous felony convictions. Compliance with section 335-e was required. (Appeal from judgment of Oneida County Court convicting defendant of robbery, second degree.) Present — Del Yecehio, J. P., Marsh, Moule, Bastow and Henry, JJ.